                                                                                              FILED
                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF CALIFORNIA                                  FEB 2 o2020
                                                                                    SO CLE_f\K. ~-~:..DiSTR!CT COL!ilT
                                                                                    SY UTHd,~ DI:, i HICT OF CJ~UFOHNlt\
                                                                                                                 DEPUTY
UNITED STATES OF AMERICA,                               CASE NO. 19cr4083-DMS

                                       Plaintiff,

                       vs.                              JUDGMENT OF DISMISSAL
JOSE DIAZ-HERNANDEZ,

                                     Defendant.


               IT APPEARING that the defendant is now entitled to be discharged for the reason that:

        an indictment has been filed in another case against the defendant and the Court has granted the
        motion of the Government fqr dismissal of this case, without prejudice; or

        the Court has dismissed the case for unnecessary delay; or

        the Court has granted the motion of the Government for dismissal without prejudice; or

___x_   the Court has granted the motion of the defendant for dismissal without prejudice; or

        a jury has been waived, and the Court has found the defendant not guilty; or

        the jury has returned its verdict, finding the defendant not guilty;.

___x_   of the offense( s) as charged in the Indictment:

          8 U.S.C. 1326(a). (b)

                IT IS THEREFORE ADJUDGED that the defendant is hereby discharged.



 DATED: February 20, 2020                                         L)A~.~
                                                             Hon. DANA M. SABRAW
                                                             UNITED STATES DISTRICT JUDGE
